Citation Nr: 0007870	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1974.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Montgomery, Alabama, RO notified 
the veteran of this decision in November 1997, and thereafter 
certified this appeal for the Board's review.

A video conference hearing was held on February 24, 2000, 
before Jeff Martin, who is a Member of the Board and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A 
transcript of the hearing has been associated with the file.


FINDING OF FACT

The record reveals complaints of being nervous during service 
in February 1974, a diagnosis of PTSD after service, and lay 
evidence alleging the onset of PTSD during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (the Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends that he developed PTSD secondary to 
inservice stressors and that he is therefore entitled to be 
service-connected for said disability.

A review of the record reveals evidence of inservice 
complaints of being "nervous" in February 1974, at least 
one VA diagnosis of PTSD, in August 1997, and lay evidence, 
in the form of statements from the veteran himself, claiming 
that the PTSD is causally related to service.  Based on this 
evidence in the file, the Board finds that the claim of 
entitlement to service connection for PTSD is well grounded.


CONTINUED ON THE NEXT PAGE

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded and, to this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD  is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Since that duty has 
arisen, the Board is of the opinion that it is appropriate at 
this time to remand this case to request additional 
development of the evidentiary record.  In particular, it is 
noted that, at the videoconference hearing of February 2000, 
the veteran indicated that he started receiving VA outpatient 
medical treatment for problems with his nerves in 1976, and 
that he was hospitalized at a VA medical facility in 1997, 
for treatment of his PTSD and anxiety-related difficulties.  
With regard to this evidence, the Board has only found in the 
file a VA Form 10-7978M that shows that the veteran had a 
one-week admission at a VA facility in May 1997, as well as 
VA outpatient medical records produced in the mid-1990's.  
The RO should take all appropriate steps to attempt to locate 
the missing evidence.

Service connection for a nervous condition was denied by 
rating action in October 1976, and this decision has become 
final.  The Board is of the opinion that a remand of the 
issue of whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability is appropriate at 
this time, insofar as the above mentioned evidence that has 
yet to be located may be pertinent and probative to this 
issue, too.  In this regard, the Board notes that the Court 
has identified a duty, under 38 U.S.C. § 5103(a), to notify a 
claimant of what is necessary to complete an application 
where the claimant references other known and existing 
pertinent evidence.  See, Robinette v. Brown, 8 Vet. App. 69 
(1995).  This "duty to notify" has been applied to requests 
to reopen a previously denied claim, where VA is on notice of 
evidence which may prove to be new and material, but has not 
been submitted with the application.  See, 38 U.S.C.A. § 
5103(a) (West 1991); and Graves v. Brown, 8 Vet. App. 522 
(1996).  Where the evidence is within the control of VA, VA 
is required to obtain the records, as VA is considered to 
have constructive possession of them.  See, in this regard, 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of any VA outpatient medical 
records that are not yet in the file, 
particularly those reportedly reflecting 
outpatient medical treatment starting in 
1976.

2.  The RO should also attempt to secure 
a copy of the medical records reflecting 
the veteran's May 1997 VA admission for 
the treatment of some form of psychiatric 
pathology.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified, but he is hereby reminded of his right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals




 



